Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.      Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is intended by functional groups that are “nearly identical to”.  There is no standard in the claims or specification to determine what constitutes functional groups that are “nearly identical”.  Functional groups are either identical or they are not.  Some functional groups are more similar than others but “nearly identical” is not used to identify them.  It is not clear if “nearly identical” references functional groups like acrylate and methacrylate and functional groups that are adjacent homologs.  It is not clear if “nearly identical” includes epoxy being “nearly identical to” oxetane or similar heterocycles or not.  The scope of the claims is therefore not clear.

For the purposes of examination, the claims will be interpreted as reading on the same functional groups.

3.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-4, 6, 8, 9, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al., “Grafting of Epoxy Chains Onto Graphene Oxide for Epoxy Composites with Improved Mechanical and Thermal Properties”, Carbon, 69, (2014), pages 467-480.

Regarding claims 1-4, 6, and 8:

Wan discloses a method of producing a functionalized graphene oxide by mixing graphene oxide with a reactive monomer containing two epoxy groups to form a mixture.  Wan then adds aqueous sodium hydroxide to the reaction mixture which falls within the scope of the instantly claimed activation agent of the instant claims 1 and 8.  The DGEBA exemplified is diglycidyl ether bisphenol A which falls within the scope of the instant claim 6.  See Wan, Fig. 1.  Wan discloses then stirring and heating the reaction mixture to 70⁰ C, which falls within the scope of the instantly claimed heating and stirring.  Wan discloses adding acetone and water to the reaction product to dilute it.  The acetone and water are not disclosed as being heated.  They are therefore taken to be at room temperature.  The addition of room temperature acetone and water necessarily cools the reaction mixture.  Wan then discloses filtering and washing the mixture with acetone and water.  This filtering and washing requires removal of the reaction mixture from heat which necessarily cools it.  This filtering step falls within the scope of the separating of the particles from the mixture as do the subsequent filtering steps of Wan.  Wan discloses drying the obtained solid to obtain epoxy functionalized graphene oxide (GO-epoxy).
Wan’s filtering and washing steps fall within the scope of the instant claim 2 washing and filtering.
The use of the water of Wan in the graphene oxide and epoxy falls within the scope of the instant claim 3.
Some solvent of the graphene oxide and epoxy necessarily evaporates because of the volatilities of water and acetone.  This necessarily inherent solvent evaporation falls within the scope of the instant claim 4.  The instant claim 4 does not require any particular amount of solvent to be evaporated.
See Wan, page 468, second column, the entire section titled “2.2.  Synthesis and functionalization of GO sheet”.
Wan thereby anticipates the instant claims 1-4, 6, and 8.

Regarding claims 9, 12, and 16-18:

Wan then discloses mixing their epoxy functional graphene oxide with epoxy.  Both of these have the same functional groups.  Wan then adds a curing agent which initiates curing.  Wan then adds the reaction mixture to a mold which gives the formulation a desired shape.  The mold is then heated to multiple increasing temperatures which falls within the scope of the instantly claimed curing of the instant claims 9 and 12.
The epoxy and epoxy functional graphene oxide is mixed with acetone which falls within the scope of the instant claim 16.
The epoxy curing agent is 4-methylhexahydrophthalic anhydride accelerated with N,N-benzyldimethylamide.  See Wan, page 468, second column, the entire section titled “2.1.  Materials”.  The curing moiety is anhydride which must be opened to react with epoxy.  The anhydride is therefore latent and is initiated for curing by the N,N-benzyldimethylamide.  This curing method of Wan therefore falls within the scope of the instant claims 17 and 18.
See Wan, page 468, second column to page 469, first column, the entire section titled “2.3.  Fabrication of epoxy composites”.
Wan thereby anticipates the instant claims 9, 12, and 16-18.


6.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al., “Grafting of Epoxy Chains Onto Graphene Oxide for Epoxy Composites with Improved Mechanical and Thermal Properties”, Carbon, 69, (2014), pages 467-480 in view of JP 2016195213 Ono et al., the Machine English translation provided being referenced below unless otherwise noted.

The discussion of Wan of paragraph 5 above is repeated here.
Wan does not disclose the milling medium of the instant claim 5.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to mix the graphene oxide and epoxy of Wan using milling media because this is a conventional way of mixing graphene oxide and epoxy as shown by Ono, Example 1, noting the mixing of graphene oxide and epoxy with zirconia beads and a paint shaker, and these beads would be readily removed by the filtration of Wan.

7.     Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al., “Grafting of Epoxy Chains Onto Graphene Oxide for Epoxy Composites with Improved Mechanical and Thermal Properties”, Carbon, 69, (2014), pages 467-480 in view of in view of the abstract of Kowalczyk et al., “Ionic Liquids as Convenient Latent Hardeners of Epoxy Resins” Polimery, 48;11-12, January 1, 2003, pages 833- 835.

The discussion of paragraph 5 above is repeated here.
Wan does not disclose using ionic liquid curing agent therein.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the ionic liquid curing agent of the instant claim 14 to cure the epoxy resin/graphene oxide containing epoxy groups discussed in paragraph 5 above because Kowalczyk shows such ionic liquids to be convenient latent hardeners for epoxy resins and this latent epoxy hardening coupled with the increased physical properties due to the graphene fillers would have been expected in the above discussed composites of Wan using ionic liquid epoxy hardeners of the instant claim 14.

8.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al., “Grafting of Epoxy Chains Onto Graphene Oxide for Epoxy Composites with Improved Mechanical and Thermal Properties”, Carbon, 69, (2014), pages 467-480 in view of US Pat. Application Publication No. 2014/0126130 Aurongzeb.

The discussion of Wan of paragraph 5 above is repeated here.
Wan does not disclose the injection molding of the instant claim 10.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to shape the compositions of Wan by injection molding because Wan generally teaches molding their compositions, Aurongzeb, paragraph [0029] shows injection molding of graphene oxide/binder mixtures to be known, and the benefits of injection molding would have been expected in the molding of Wan’s compositions by injection molding.  

9.      Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al., “Grafting of Epoxy Chains Onto Graphene Oxide for Epoxy Composites with Improved Mechanical and Thermal Properties”, Carbon, 69, (2014), pages 467-480 in view of US Pat. Application Publication No. 2016/0200920 Cauchon et al.

The discussion of Wan of paragraph 5 above is repeated here.
Wan does not disclose the 3D printing of the instant claim 11.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to shape the compositions of Wan by 3D printing by extruding the composition of Wan from a nozzle because Wan generally teaches shaping their compositions, Cauchon, paragraphs [0003] and [0007] disclose 3D printing of carbon filled resins to be known, and the benefits of 3D printing by extrusion from a nozzle would have been expected in the shaping of Wan’s compositions.  
This 3D stereolithography of Cauchon involves printing layers of the composition onto other layers or an initial substrate.  These layer forming operations give the coated films on a substrate of the instant claim 13.

10.     Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art considered does not disclose the invention of the instant claim 7 and does not provide proper motivation to modify the prior art inventions into those of the instant claim 7.

   11.     Claims 15, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The prior art considered does not disclose the invention of the instant claims 15, 19, and 20 and does not provide proper motivation to modify the prior art inventions into those of the instant claims 15, 19, and 20.
     

12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762